Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 1 of 18

IN THE UNITED STATES BANKRUPTCY COURT
F()R THE DISTRIC'I` ()F DELAWARE

 

In re: Chapter 11

THE RELAY SHOE COMPANY, LLC, el al., Case No. 18-11145 (LSS)

Debtors. ‘ Jointly Administered

Obj. Deadline: December 10, 2018 at 4:00 p.m. (ET)

\-/\_/\'/\_/V\_/V\_/\_/

 

SIXTH M()NTHLY APPLICATION OF RICHARDS, LAYTON &
FINGER, P.A. FOR ALLOWANCE OF COMPENSATION FOR SERVICES
RENDERED AND FOR REIMBURSEMENT OF EXPENSES AS
COUNSEL TO THE DEBTORS AND DEBTORS IN POSSESSION
FOR THE PERIOD FROM OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

 

 

 

 

 

 

 

 

Name of Applicant: Richards, Lavton & Fin,<zer, P.A.
Authorized to Provide Professional Services to: the above-captioned debtors and debtors in
possession
Date of Retention: June 12, 2018 nunc pro tunc to
Mav 14, 2018
Period for Which compensation
and reimbursement are sought October 1, 2018 through October 31, 2018
Amount of Compensation sought as actual,
reasonable, and necessary: $98,243.60 (80% of $122,804.50)
Amount of EXpense Reirnbursement sought
as actual, reasonable, and necessary: $2,146.10
This is a(n): X monthly __ interim final application

 

lThe debtors and debtors in possession in these cases and the last four digits of their respective Ernployer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockport Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3 025), Relay 1-P Holdings, LLC (f/k/a TRG 1-P Holdings, LLC)
(4756), Relay Intermediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Re]ay Shoe
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West Newton, Massachusetts 02465.

RLFI 20312803V.1

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 2 of 18

Prior Applications Filed:

 

 

 

 

 

 

 

` i ` Date Filed ' ` Period Covered . ~Fees . _' 'EXpense`s}j
6/29/18 5/14/18 - 5/31/18 $347,685.00 $12,207.95
7/31/18 6/1/18 - 6/30/18 $549,774.00 $18,826.94
8/31/18 7/1/18 -7/31/18 $941,311.50 $29,977.31
9/28/18 8/1/18 ~ 8/31/18 $270,719.00 $6,942,74
10/24/18 9/1/18 - 9/3()/18 3155,454.00 $507.33

 

 

 

 

RLFI 20312803V.1

 

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 3 of 18

COMPENSATION BY PROFESSlONAL2

OCTOBER l, 2018 THROUGH OCTOBER 31, 2018

 

Name of Professional
2 Individual ' '

Position, year assumed

position, prior relevant
experience, year of
obtaining relevant
license to practice

Hourly
Billing
y Rate
(in_cluding
changes) ~

Total
Hours
Billed

' Total_"

Compensation

 

Mark D. Collins

Joined firm as associate
in 1993. Director in
1998. Member of DE
Bar since 1991.

$925

ll.l

$10,267.50

 

Michael J. Merchant

Joined firm as associate
in 1999. Director in
2006. Member of DE
Bar since 1999.

$750

66.1

$49,575.00

 

Amanda R. Steele

Joined firm as associate
in 2010. Director in
2018. Member of DE
Bar since 2010.

$650

56.8

$36,920.00

 

Mark A. Kurtz

Business Department.
Joined firm as associate
in 2004. Director in
2015. Member of DE
Bar since 2005 .

$625

3.3

$2,062.50

 

Brendan J. Schlauch

Joined firm as associate
in 2014. Member of DE
Bar since 2015.

$480

11.2

$5,376.00

 

Brett M. Haywood

Joined firm as associate
in 2014. Member of MA
Bar since 2014. Member
of DE Bar since 2015.

$450

0.7

$315.00

 

Megan E. Kenney

Joined firm as associate
in 2017. Member of DE
Bar since 2017.

$320

6.'7

$2,144.00

 

 

Frank Y. Sun

 

Business Department.
Joined firm as associate
in 2017. Member of DE
Bar since 2017.

 

$320

 

3.4

 

$1,088.00

 

 

2All professionals are members of the firm’s Corporate Restructuring and Bankruptey Department unless

otherwise noted.

RLFl 20312803v.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 4 of 18
Name of Professional Position, year assumed Hourly Total ry Total , j
Individual ` position, prior relevant Billing Hours Compensation
` ' experience, year of Rate Billed » ` '
obtaining.relevant (including » '
license to practice changes)
sarah E. silveira ;‘())llnged fm as aSS°"'late $320 13.7 $4,384.00
. Joined finn as associate
Taylor R. Dailey 2018 $320 0.6 8192.00
Paralegal since 2002.
Rebecca V. Speaker Joined mm in 2001_ $255 32.6 $8,313.00
- - Paralegal since 2003.
Cynthia S. Mcl\/Ienamln Joined firm in 2015. $255 1.6 $408.00
. . Paralegal since 1995.
Ann Jeronnnskl Joined firm in 2 0 0 01 $255 0.6 $153.00
Paralegal since 2007.
M. Lynzy McGee Joined firm in 2016. $255 6.3 $1,606.50
TOTAL 214.7 $122,804.50
Grand Total $122,804.50
Attorney Compensation $1 12,324.00
Total Attorney Hours 173.6
Attorney Blended Rate $647.03
4

RLF] 20312803v.l

 

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 5 of 18

COMPENSATION BY PROJECT CATEGORY

OCT()BER 1, 2018 THROUGH OCTOBER 31, 2018

 

Total Hours .

Total Fees ’ l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project Category
Case Administration (A) 2.4 $612.00
Creditor Inquiries (B) 0.3 $96.00
Meeangs (C) 1.7 $1,275.00
EXecutory Contracts/Unexpired Leases (D) 6.4 $2,288.50
Automatic Stay/Adequate Protection (E) 0.0 $0.00
Plan of Re-Organization/Disclosure Statement (F) 883 $60,625.00
Use, Sale, Lease ofAssets (G) 24.2 $16,337.50
Cash Collateral/DIP Financing (H) 1.4 $815.00
Clairns Administration (1) 46.4 $24,570.50
Court Hearings (J) 20.5 $7,874.50
General Corporate/Real Estate (K) 0.0 $0.00
Schedules/SOFA/U.S. Trustee Reports (L) 1.2 $554.00
Employee lssues (M) 0.0 $0.00
Enviromnental (N) 0.0 $0.00
Tax lssues (O) 0.0 $0.00
Litigation/Adversary Proceedings (P) 0.0 $0.00
RL&F Retention (Q-l) 0.0 $0.00
Retention of Others (Q-2) 1.9 $524.00
RL&F Fee Applications (R-1) 6.6 $2,543.00
Fee Applications of Others (R-2) 13.4 $4,689.50
Vendor/Supplies (S) 0.0 $0.00
Non-Working Travel (T) 0.0 $0.00
Utilities (U) 0.0 $0.00
Insurance (V) 0.0 $0.00
TOTAL 214.7 $122,804.50

 

RLF] 20312803v.1

 

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 6 of 18

EXPENSE SUMMARY

OCTOBER 1, 2018 THROUGH ()CTOBER 31, 2018

 

`Total' Expenses o

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RLFl 20312803v.l

Expense Category Service Provider
' (if applicable)

Facsimile $0.00
Conference Calling CourtCall $66.30
Data Hosting $0.00
Long Distance Telephone $6.83
In-House Reproduction Duplicating: 1,947 @ $.10 pg. $1,373.20
(Duplication/Printing) Printing: 11,785 @ $.10 pg.

Outside Reproduction $0.00
Legal Research $292.55
Filing/Court Fees $0.00
Court Reporting $239.25
Travel Expenses $0.00
Inside Courier & Expense $0.00
Carriers

Outside Courier & EXpense Blue Marble Logistics $136.10
Carriers

Postage $0.00
Binding $0.00
Business Meals $0.00
Document Retrieval Pacer $25.20
Record Retrieval $0‘00
RLF Service Corp 330-00
Overtirne $0.00
Room Rental $0.00
Stationery Supplies $6.67
TOTAL $2,146.10

6

 

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 7 of 18

IN THE UNITED STATES BANKRUPTCY COURT
F()R THE DISTRICT OF DELAWARE

 

In re: Chapter 11

THE RELAY SH()E COl\/IPANY, LLC, el al., Case No. 18-11145 (LSS)

Debtors. 1 Jointly Administered

Obj. Deadline: Decelnber 10, 2018 at 4:00 p.m. (ET)

\/\/\,/\./\./W\_/\_/\_/

 

SIXTH MONTHLY APPLICATI()N OF RICHARDS, LAYTON
& FINGER, P.A. FOR ALLOWANCE OF COMPENSATION FOR
SERVICES RENDERED AND FOR REIMBURSEMENT ()F EXPENSES AS
COUNSEL TO THE DEBTORS AND DEBTORS IN POSSESSI()N FOR
THE PERIOD FROM OCTOBER 1, 2018 THROUGH OCTOBER 31, 2018

Pursuant to Sections 330 and 331 of Title 11 of the United States Code, §§ 101-1532 (the
“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”), Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure of
the United States Banl<ruptcy Court for the District of Delaware (the “Local Rules”), the Gra’er
Establishing Procedures for Interz'm Compensation and Reimbursement of Professz`onals, dated
June 12, 2018 [Docket No. 218] (the “Interiln Compensation ()rder”), Richards, Layton &
Finger, P.A. (“RL&F”) hereby files this Sz'xth Monthly Application of Richards, Layton &
Fz`nger, P.A. for Allowance of Compensation for Servz'ces Rendered and for Reimbursement of

Expenses as Counsel to the Debl‘ors and Debtors in Possessz`on for the Perioa']$“om October ],

2018 through October 3], 2018 (the “Application”). By the Application, RL&F seeks a

 

1 The debtors and debtors in possession in these cases and the last four digits of their respective Employer
Identification Numbers are: Relay Blocker, LLC (f/k/a Rockpoit Blocker, LLC) (5097), The Relay Group Holdings,
LLC (f/k/a The Rockport Group Holdings, LLC) (3025), Relay l-P Holdings, LLC (f/k/a TRG l-P Holdings, LLC)
(4756), Relay Interinediate Holdings, LLC (f/k/a TRG Intermediate Holdings, LLC) (8931), Relay Class D, LLC
(f/k/a TRG Class D, LLC) (4757), The Relay Group, LLC (f/k/a The Rockport Group, LLC) (5559), The Relay Shoe
Company, LLC (f/k/a The Rockport Company, LLC) (5456), Drydock Footwear, LLC (7708), DD Management
Services LLC (8274), and Relay Opco Canada ULC (f/k/a Rockport Canada ULC) (3548). The debtors’ mailing
address is 1220 Washington Street, West NeWton, Massachusetts 02465.

RLFI 20312803v.l

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 8 of 18

monthly allowance pursuant to the Interim Compensation Order with respect to the sums of
$122,804.50 as compensation and $2,146.10 for reimbursement of actual and necessary
eXpenses, for a total of $124,950.60 for the period October 1, 2018 through and including
October 31, 2018 (the “Compensation Period”). In support of this Application, RL&F

respectfully represents as follows:

Background

1. On May 14, 2018 (the “Petition Date”), the above-captioned debtors and debtors-
in-possession (collectively, the “Debtors”) filed voluntary petitions for relief under chapter 11 of
the Bankruptcy Code.

2. RL&F was retained effective as of the Petition Date by this Court’s order, dated
June 12, 2018 [Docket No. 2201 (the “Retention Order”). The Retention Order authorized
RL&F to be compensated on an hourly basis and to be reimbursed for actual and necessary out-
of-pocket expenses

Compensation Paid and Its Source

3. All services for which compensation is requested by RL&F were performed for or
on behalf of the Debtors.

4. Except to the extent of the retainer paid to RL&F as described in the application
seeking approval of RL&F’s employment by the Debtors, during the period covered by this
Application, RL&F has received no payment and no promises for payment from any source for
services rendered or to be rendered in any capacity whatsoever in connection with the matters
covered by this Application. There is no agreement or understanding between RL&F and any
other person other than the directors of RL&F for the sharing of compensation to be received for

services rendered in these cases.

RLF] 203128()3v.1

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 9 of 18

Fee Statements

5. The fee statement for the Compensation Period is attached hereto as Exhibit A.
This statement contains daily time logs describing the time spent by each attorney and
paraprofessional for this period. To the best of RL&F’s knowledge, this Application complies
with Sections 330 and 331 of the Bankruptcy Code, the applicable Bankruptcy Rules, the
Guidelines adopted by the Office of the United States Trustee, Local Rule 2016-2, and the
Interim Cornpensation Order.

Actual and Necessarv Expenses

6. A summary of actual and necessary expenses and daily logs of expenses incurred
by RL&F during the Compensation Period is attached hereto as Exhibit B. RL&F charges all of
its bankruptcy clients $0.1() per page for photocopying expenses and $0.10 per page for printing
jobs Actual long-distance carrier charges for outgoing facsimile transmissions are reflected in
the long-distance telephone charges

7. Regarding providers of on-line legal research (e.g., LEXIS and WESTLAW),
RL&F charges all of its clients the standard usage rates these providers charge, Which, due to
contractual flat fees, may not always equal RL&F’s actual cost. RL&F currently is under
contract to pay these providers a flat fee every month. Charging its clients the on-line providers’
standard usage rates allows RL&F to cover adequately the monthly flat fees it must pay to these
types of providers

8. RL&F believes the foregoing rates are the market rates that the majority of law
firms charges clients for such services ln addition, RL&F believes that such charges are in

accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the ABA’s

RLFl 20312803v.l

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 10 of 18

Statement of Principles, dated January 12, 1995, regarding billing for disbursements and other
charges
Summarv of Services Rendered
9. The directors and associates of RL&F who have rendered professional services in
these cases are as follows: Mark D. Collins, Michael J. Merchant, Amanda R. Steele, Mark A.
Kurtz, Brendan J. Schlauch, Brett M. Haywood, Megan E. Kenney, Sarah E. Silveira, Frank Y.
Sun and Taylor R. Dailey. The paraprofessionals of RL&F who have provided service to these
attorneys in these cases are as follows: Rebecca V. Speaker, Cynthia S. McMenamin, Ann
Jerominski and M. Lynzy McGee. RL&F, by and through the above-named persons, has
prepared and/or assisted in the preparation of various applications and orders submitted to the
Court for consideration, advised the Debtors on a regular basis with respect to various matters in
connection with these cases, and has performed all necessary professional services which are
described and narrated in detail hereinafter
Summarv of Services BV Proiect
10. The services rendered by RL&F during the Compensation Period can be grouped
into the categories set forth below. These categories are generally described below, with a more
detailed identification of the actual services provided set forth on the attached Exhibit A. The
attorneys and paraprofessionals who rendered services relating to each category are identified,
along with the number of hours for each individual and the total compensation sought for each

category, in Exhibit A attached hereto.

RLFl 203128()3v.1

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 11 of 18

A. Case Administration/Miscellaneous Matters
Fees: $612.00 TotalHours: 2.4
This category includes all matters related to filing documents with the Court,
service thereof, maintenance of calendars, communications with the United States Trustee (the
“U.S. Trustee”), review of work in process reports, review of notices of appearance and
maintaining service lists
B. Creditor lnguiries
Fees: 896.00 Total Hours: 0.3
This category includes all matters related to responding to creditor inquiries
C. Meetings
Fees: $l,275.00 Total Hours: 1.7
This category includes all matters related to preparing for and attending meetings
with Debtors, individual creditors, the U.S. Trustee and the Debtors’ other professionals
D. Executorv Contracts/Unexpired Leases
Fees: $2,288.50 Total Hours: 6.4
This category includes all matters related to contract and lease analysis and
matters related to assumption, assignment or rejection of executory contracts and unexpired
leases
E. Automatic Stav/Adequate Protection
Fees: $0.00 TotalHours: 0.0
This category includes all matters related to and including all motions to modify
the automatic stay, issues related to the effect of the automatic stay or pending matters, and all

other types of actions where adequate protection is the central issue.

5
RLFi 20312803v.1

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 12 of 18

F. Plan of Reorganization/Disclosure Statement
Fees: 860,625.00 Totall-lours: 88.3
This category includes all matters related to review, formulation, negotiation,
preparation and promulgation of plans of reorganization, disclosure statements and related
corporate documentation and research relating thereto.
G. Use, Sale. Lease of Assets
Fees: 816,337.50 TotalHours: 24.2
This category includes all matters relating to acquisitions dispositions and other
postpetition uses of property of the estate.
H. Cash Collateral/DIP Financing
Fees: $815.00 Total Hours: 1.4
This category includes all matters relating to negotiation and documentation of

Debtors in possession financing and post-confirmation financing, all cash collateral issues and

related pleadings
l. Claims Administration
Fees: $24,570.50 TotalHours: 46.4

This category includes all matters related to and including claims administration

matters and bar date matters, including claims objections and related contested matters

J. Court Hearings

Fees: $7,874.50 TotalHours: 20.5
This category includes all matters related to preparation for and attendance at

court hearings

RLFl 20312803v.l

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 13 of 18

K. General Corporate/Real Estate
Fees: $0.00 TotalHours: 0.0
This category includes all matters relating to transactional, corporate governance
and related matters involving the Debtors’ business operations that are not part of a plan of
reorganization or disclosure statement
L. Schedules/SOFA/U.S. Trustee Reports
Fees: $554.00 Total Hours: 1.2
This category includes preparation of schedules and amendments, statements of
financial affairs and amendments operating reports and other reports required by the U.S.
Trustee or the Bankruptcy Court.
M. Employee lssues
Fees: $0.00 TotalHours: 0.0
This category includes all matters related to employee wages, benefits, collective
bargaining issues, other employee relations matters, ERISA, and retirement benefits
N. Environmental
Fees: $0.00 TotalHours: 0.0
This category includes all environmental matters, other than environmental
aspects of the plan of reorganization
O. Tax lssues
Fees: $0.00 TotalHours: 0.0
This category includes all federal and State income, property, employment, excise

and other tax matters other than the tax aspects of the plan of reorganization

RLFl 20312803v.l

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 14 of 18

P. Litigation/Adversary Proceedings
Fees: $0.00 Total Hours: 0.0
This category includes all matters related to litigation and adversary proceedings
Q-l. RL&F Retention
Fees: $0.00 Total Hours: 0.0
This category includes all matters related to preparing applications to retain
RL&F and supplements thereto.
Q-2. Retention of Others
Fees: $524.00 Total Hours: 0.0
This category includes time spent reviewing applications for retention of other
professionals objecting to the retention of other professionals and assisting other professionals
with preparing and filing retention applications
R-l. RL&F Fee Applications
Fees: $2,543.00 Total Hours: 6.6
This category includes all time spent preparing, reviewing, filing and circulating
monthly invoices and fee applications for RL&F.
R-2. Fee Applications of Others
Fees: $4,689.50 Total Hours: 13.4
This category includes time spent reviewing invoices or applications of other
professionals objecting to fees of other professionals and assisting other professionals with filing

and circulating monthly invoices and applications

RLFl 20312803v.l

 

S.

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 15 of 18

Vendor/Suppliers

Fees: $0,00 Total Hours: 0.0

This category includes all matters related to vendors and suppliers including

reclamation issues

T.

ll.

Non-Working Travel

Fees: $0.00 Total Hours: 0.0

This category includes all travel time not otherwise chargeable

M§

Fees: $0.00 Total Hours: 0.0

This category includes all matters related to utility issues

lnsurance

Fees: $0.00 Total Hours: 0.0

This category includes all matters related to insurance policies or coverage
Valuation of Services

Attomeys and paraprofessionals of RL&F have expended a total of 214.7 hours in

connection with this matter during the Compensation Period, as follows:

ATTORNEYS HOURS HOURLY RATE
Mark D. Collins 11.1 $925
Michael J. Merchant 66.1 $750
Amanda R. Steele 56.8 $650
Mark A. Kurtz 3.3 $625
Brendan J. Schlauch ll.2 $480
Brett M. Haywood 2.2 $450
Megan E. Kenney 6.7 $320
Sarah E. Silveira 13.7 $320
Frank Y. Sun 3.4 $320
Taylor R. Daily 0.6 $320
9

RLFl 20312803v.l

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 16 of 18

 

PARAPROFESSIONALS HOURS HOUIU_,Y RATE
Rebecca V. Speaker 32.6 $255
Cynthia S. Mcl\/Ienamin 1.6 $255
Ann Jerominski 0.6 $25 5
M. Lynzy McGee 6.3 $255

The nature of the work performed by these persons is fully set forth in Exhibit A attached hereto.
These are RL&F’s normal hourly rates for work of this character The reasonable value of the
services rendered by RL&F to the Debtors during the Compensation Period is 8122,804.50.

12. ln accordance with the factors enumerated in Section 330 of the Bankruptcy
Code, it is respectfully submitted that the amount requested by RL&F is fair and reasonable
given (a) the complexity of these cases (b) the time expended, (c) the nature and extent of the
services rendered, (d) the value of such services and (e) the costs of comparable services other
than in a case under this title. Moreover, RL&F has reviewed the requirements of Local Rule

2016-2 and believes that this Application complies with that Rule.

10
RLFi 20312803v.1

 

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 17 of 18

WHEREFORE, RL&F respectfully requests that the Court authorize that for the
Compensation Period, an allowance be made to RL&F pursuant to the terms of the lnterim
Compensation Order, with respect to the sum of $122,804.50 as compensation for necessary
professional services rendered (80% of which equals $98,243.60), and the sum of $2,146.10 as
100% reimbursement of actual necessary costs and expenses for a total of $124,950.60 and that
such sums be authorized for payment and for such other and further relief as this Court may

deem just and proper.

Dated: November 19, 2018
Wilmington, Delaware

Respectfully submitted,
RICHARDS LAYTON & FINGER, P.A.

61 111 t C/§/\ 11 g \ L-

Mark D. Collins (No. 2981)

Michael J. Merchant (No. 3854)

Amanda R. Steele (No. 5530)

Brendan J. Schlauch (No. 6115)

Megan E. Kenney (No. 6426)

RICHARDS, LAYTON & FINGER, P.A.

One Rodney Square

920 North King Street

Wilmington, Delaware 19801

Telephone: 302-651-7700

Fax: 302-651-7701

Email: collins@rlf.com
merchant@rlf.com
steele@rlf.com
schlauch@rlf. com
kenney@rlf.com

Counsel to the Debz‘ors

11
RLFi 20312803v.1

Case 18-11145-LSS Doc 596 Filed 11/19/18 Page 18 of 18

VERIFICATION

srArE oF DELAWARE )
) ss
CoUNTY oF NEW CAsTLE )

Amanda R. Steele, after being duly sworn according to law, deposes and says:
a) l am a director with the applicant firm, Richards, Layton & Finger, P.A.,

and have been admitted to appear before this Court.

b) l am familiar with the work performed on behalf of the Debtors by the
lawyers in the firm.

c) I have reviewed the foregoing Application and the facts set forth therein
are true and correct to the best of my knowledge, information and belief. Moreover, l have

reviewed Del. Bankr. L.R. 2016-2, and submit that the Application substantially complies with

such order. /‘“`\ r/
/ t \'* %1<» raw

\//\/tha/a~t tx
Amanda R. Steele (No. 5530)

 

SWORN AND SUBSCRIBED before me

this 9th day of November, 2018 1 \ \\\`\{\X lug, l
. t \\ \,‘€ /,//
11 tt Mma aaa
- '€`

 

N“‘”a”§§?w stahs: EX ‘
_ _ . : _ PIRES 4 :
My CO ssion Expires. : =__JANuARYs, 2019__.5 E
§ "-.__4, :
,’/,">~ (-.J.{`Aj_RY P\>Q"'c","° Q- ‘:\§

/’/// 6 OF DE\-P`“\\

…/Illl\\\\\‘

RLFl 20312803v.l

